       Case 2:18-cv-01835-MHH Document 85 Filed 11/16/20 Page 1 of 2               FILED
                                                                          2020 Nov-16 PM 05:26
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and            )
ERICKA JOHNSON,                    )
                                   )
      Plaintiffs,                  )
                                   )
v.                                 )
                                   )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,          )
and MARK EUGENE                    )
MASSINGILL,                        )
                                   )
                                   )
      Defendants.                  )


                NOTICE OF FILING ADDITIONAL EXHIBIT


      COME NOW Defendants, ABF Freight System, Inc. and Mark Eugene

Massingill, and hereby submit the attached exhibit as Exhibit K to Defendants’

Motion for Partial Summary Judgment (Doc. 83).

                                   Respectfully submitted,

                                   /s/ Thomas L. Oliver, II
                                   Thomas L. Oliver, II (ASB-3153-R53T)
                                   Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                   Dennis O. Vann, Jr. (ASB-5854-I61U)
                                   Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216

{DOC# 00696435}                        1
        Case 2:18-cv-01835-MHH Document 85 Filed 11/16/20 Page 2 of 2




Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:    toliver@carrallison.com
           rarnwine@carrallison.com
           dvann@carrallison.com

                         CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November, 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

                                      /s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00696435}                          2
